DETAILED ACTION
This Office Action is in response to the Amendment filed on 13 July 2022.
Claims 1-6 and 31-52 are presented for examination.
Claims 1-2, 4, 31-33, 35, 38-40, 42, 45-47, 49 and 52 are amended.
Claims 7-30 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1, 32, 39 and 46, the Applicant argues:
(1)	Amended independent claim 1 recites, in part, “determining a location of the group WUS resource among one of a plurality of WUS resource patterns within a set of WUS resources associated with one or more paging occasions based on a frequency location of an ungrouped WUS that implicitly indicates which of the plurality of WUS resource patterns is used.” Independent claims 32, 39 and 46 recite similar limitations.
The Office Action contends that Qualcomm NPL discloses the previously-recited features of “determining a location of the group WUS resource within a set of WUS resources associated with a paging occasion” by alleging that Qualcomm NPL teaches “WUS 0, WUS1, WUS2, WUS3.” Office Action at pg. 7.
Applicant respectfully submits that the Office Action has not shown where in the cited portions of Qualcomm NPL are seen to disclose each and every recitation of independent claim 1 as amended, and therefore, claim 1 is not anticipated by Qualcomm NPL [Remarks, page 9].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated below, Qualcomm NPL discloses a method of wireless communication at a user equipment (UE), comprising: 
determining a location of the group WUS resource among one of a plurality of WUS resource patterns within a set of WUS resources associated with one or more paging occasions based on a frequency location of an ungrouped WUS that implicitly indicates which of the plurality of WUS resource patterns is used (see Figures 1 and 4 and page 2 and page 6; determining a location of the group WUS resource/(WUS 0, WUS1, WUS2, WUS3) among one of a plurality of WUS resource patterns/(Figure 4a, b or c shows 3 different WUS resource patterns) within a set of WUS resources/(WUS1, WUS2, WUS3) associated with one or more paging occasions/(paging occasion (PO)) based on a frequency location/(Figure 4a shows pattern A where WUS0 is in the upper right corner of the frequency) of an ungrouped WUS/(legacy resource WUS0) that implicitly/(WUS0 position determines what pattern is being used, Figure 4a shows Pattern A) indicates which of the plurality of WUS resource patterns/(pattern A) is used).
In other words, paragraph 86 and Figure 4 of Applicant’s specification, (US 20210105718 A1), and Figure 4(a) of Qualcomm NPL disclose the same pattern with a group WUS resource consisting of WUS 0, WUS1, WUS2, WUS3.  Pattern A in Qualcomm NPL and Pattern 1 in Applicant’s specification look the same.  The paging occasions are in the same spot.  The ungrouped WUS is WUS0 in both the Applicant’s specification and the Qualcomm NPL and page 6.  Figure 4a of the Qualcomm NPL shows the configuration of the WUS when pattern A is used.  Figure 4b shows the configuration of the WUS resources when pattern B is used.


[0087] FIG. 4 illustrates examples 400 of patterns of WUS resources. In some instances, WUS resources that are associated with the same PO and same gap on the same narrow band may be consecutive to each other. This allows for a reduction in peak to average power ration (PAPR) as well as the combinations of the patterns. The WUS resources may include the resources used to transmit ungrouped and group WUS sequences. In instances where the ungrouped WUS is configured, the location of the WUS resource (e.g., #0) for ungrouped WUS sequence (e.g., #0) may be used to indicate the location of other WUS resources used to transmit other group WUS sequences. In some aspects, if the ungrouped WUS resource #0 is located in the top 2-RB (a first resource block and a second resource block) of a six resource block bandwidth, Pattern 1 402 may be used. In some aspects, if the ungrouped WUS resource #0 is located in the center 2-RB (a third resource block and a fourth resource block) of the six resource block bandwidth, a 1-bit indication may be used to indicate the desired pattern, for example Pattern 2-1 404 or Pattern 2-2 406 may be used. In some aspects, one of the Patterns 2-1 or 2-2 may be predefined without additional signaling. In yet some aspects, if the ungrouped WUS resource #0 is located in the bottom 2-RB (a fifth resource block and a sixth resource block) of the six resource block bandwidth, then Pattern 3 408 may be used. The WUS resources #1, #2, and #3 may be configured to transmit group WUS sequences, while the WUS resource #0 may be configured to be shared by the ungrouped WUS sequence and group WUS sequences. In aspects where the ungrouped WUS is not configured, then all the WUS resources are used to transmit group WUS sequences. In some aspects, a 2-bit indication may be used to indicate the WUS resource #0 frequency position, such as the top, center or bottom 2-PRB in the six-RB bandwidth, which also implicitly indicated the Pattern 1, 2-1 or 3 based on the indicated location of WUS resource #0, respectively; while in some aspects, a 2-bit indication may be used to directly indicate Patterns 1, 2-1, 2-2, or 3. Table 1 summarizes the location of WUS resource Pattern 1, 2 (same as Pattern 2-1) or 3, where a 1st time slot for WUS (e.g., corresponding to WUS resource #0 for NB-IoT, WUS resource #0, #1 for MTC) may be the time duration of [w0, g0-1], starting from subframe w0 and ends in subframe g0-1 with w0 as the latest subframe such that there is a total of valid DL subframe for the configured WUS max duration in the maximum duration and g0 as g0=PO−timeoffset (same as that of ungrouped WUS); and a 2nd time slot for WUS (e.g., corresponding to WUS resource #1 for NB-IoT, WUS resource #2, #3 for MTC) is defined as [w0′,w0-1], starting from w0′ subframe and ends in subframe w0-1 with w0′ as the latest subframe such that there is a total of valid DL subframe for the configured WUS max duration in the maximum duration. In this regard, there may be a total of valid DL subframe for the 2 times of WUS max duration that ends in subframe g0-1. If ungrouped WUS is configured, the location of the WUS resources for group WUS may be dependent on the configuration of the ungrouped WUS configuration. The ungrouped WUS freqLocation {n0, n2, or n4} can be used to indicate Pattern 1, 2 or 3 implicitly based on the predefined table. The number of WUS resources for group WUS can be M={1, 2, 3 or 4}, which requires 2bits. The location and number of WUS resources may be jointed signaled as WUS resource patterns. With the configured WUS resource pattern, the WUS resource index increases in frequency first and time second manner relative to the legacy WUS resource (e.g., WUS resource #0 and #1 FDMed in the same time slot, and WUS resource #2 and #3 FDMed in another time slot for MTC). In addition, 1bit is used to indicate whether WUS resource#0 for ungrouped WUS is allocated to be shared by ungrouped WUS and group WUS or not. Therefore, in total 3bits may be utilized to indicate the number M and indices NID resource for non-legacy WUS resources as: if NID resource=0 is used for group WUS, N=m with {m=0 (M−1)} and M=1, 2, 3 or 4; otherwise, NID resource=m+1 with {m=0 . . . (M−1)} and M=1, 2, or 3. On the other hand, if ungrouped WUS is not configured, NID resource=0˜3 can be used for group WUS. 2bits are used to indicate NID resource=m with {m=0 . . . (M−1)} and M=1, 2, 3 or 4 for WUS resources of group WUS. In addition, if the 2-bit freqLocation for WUS resource#0 is introduced for group WUS (similar as that of ungrouped WUS), the WUS resource location can be selected among Pattern 1, 2 and 3 in Table 1. Alternatively, 1 bit is introduced to choose Pattern 1 or Pattern 2 considering the similarity of 4-resource location for Pattern 2 and 3 to limit 3 bits in total for WUS resource configuration for group WUS.



[AltContent: arrow][AltContent: textbox (pattern)][AltContent: arrow][AltContent: textbox (Implicit indication of WUS pattern used)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (WUS resources)][AltContent: arrow][AltContent: textbox (Frequency location of an ungrouped WUS)][AltContent: arrow][AltContent: textbox (location)][AltContent: arrow][AltContent: textbox (Paging occassion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Group WUS resources)][AltContent: arrow]
    PNG
    media_image1.png
    252
    379
    media_image1.png
    Greyscale

Applicant’s Figure 4
[AltContent: textbox (Frequency location of an ungrouped WUS)][AltContent: textbox (location)][AltContent: textbox (Group WUS resources)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Implicit indication of WUS pattern used)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (WUS resources)][AltContent: arrow][AltContent: textbox (Paging occassion)]
    PNG
    media_image2.png
    115
    400
    media_image2.png
    Greyscale

Qualcomm NPL’s Figure 4(a)
[AltContent: textbox (pattern)]
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for receiving”, “means for determining” and “means for monitoring” in claim 32.

See Figure 11 and paragraphs 151 and 154

[0151] FIG. 11 is a diagram 1100 illustrating an example of a hardware implementation for an apparatus 1102. The apparatus 1102 is a UE and includes a cellular baseband processor 1104 (also referred to as a modem) coupled to a cellular RF transceiver 1122 and one or more subscriber identity modules (SIM) cards 1120, an application processor 1106 coupled to a secure digital (SD) card 1108 and a screen 1110, a Bluetooth module 1112, a wireless local area network (WLAN) module 1114, a Global Positioning System (GPS) module 1116, and a power supply 1118. The cellular baseband processor 1104 communicates through the cellular RF transceiver 1122 with the UE 104 and/or BS 102/180. 

[0154] In one configuration, the apparatus 1102, and in particular the cellular baseband processor 1104, includes means for receiving, from a base station, an allocation of resources assigned to one or more UEs in a UE group, the allocation of resources comprising a group WUS resource; means for determining a location of the group WUS resource within a set of WUS resources associated with a paging occasion; and means for monitoring for a group WUS at the determined location in the allocation of resources. The aforementioned means may be one or more of the aforementioned components of the apparatus 1102 configured to perform the functions recited by the aforementioned means. As described supra, the apparatus 1102 may include the TX Processor 368, the RX Processor 356, and the controller/processor 359. As such, in one configuration, the aforementioned means may be the TX Processor 368, the RX Processor 356, and the controller/processor 359 configured to perform the functions recited by the aforementioned means.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 31-34, 36-41, 43-48 and 50-52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qualcomm et al (“UE-Group Wake-up Signal for MTC”), hereinafter Qualcomm NPL.

Regarding Claim 1, Qualcomm NPL discloses a method of wireless communication at a user equipment (UE), comprising: 
receiving, from a base station (see page 6, line 14; from a base station/eNB), a resource allocation of a group wake-up signal (WUS) resource assigned to one or more UEs in a UE group (see Figure 1 and pages 1-2, Section 2. Multiplexing of WUS; a resource allocation/(WUS resource 2 to WUS resource 4) of a group wake-up signal (WUS) resource/(group WUS resource) assigned to one or more UEs/UE in a UE group/UE-group), 
determining a location of the group WUS resource among one of a plurality of WUS resource patterns within a set of WUS resources associated with one or more paging occasions based on a frequency location of an ungrouped WUS that implicitly indicates which of the plurality of WUS resource patterns is used (see Figures 1 and 4 and page 2 and page 6; determining a location of the group WUS resource/(WUS 0, WUS1, WUS2, WUS3) among one of a plurality of WUS resource patterns/(Figure 4a, b or c shows 3 different WUS resource patterns) within a set of WUS resources/(WUS1, WUS2, WUS3) associated with one or more paging occasions/(paging occasion (PO)) based on a frequency location/(Figure 4a shows pattern A where WUS0 is in the upper right corner of the frequency) of an ungrouped WUS/(legacy resource WUS0) that implicitly/(WUS0 position determines what pattern is being used, Figure 4a shows Pattern A) indicates which of the plurality of WUS resource patterns/(pattern A) is used); and
monitoring for a group WUS at the determined location in the resource allocation of the group WUS resource (see Figures 1 and 4 and page 2, line 16 and page 7, Section 4 Configuration of UE-group WUS, lines 1-4; monitoring/monitor for a group WUS/(UE group WUS) at the determined location in the resource allocation/(as shown in Figures 1 and 4) of the group WUS resource/UE group WUS).
Regarding Claim 2, Qualcomm NPL discloses the method, wherein the set of WUS resources includes the ungrouped WUS when the ungrouped WUS is configured (see Figures 1 and 4 and page 1, Section 2 Multiplexing of WUS , lines 1-3; wherein the set of WUS resources/(WUS resources 1-3 and legacy WUS resource 0) includes an ungrouped WUS/(legacy WUS resource 0) when the ungrouped WUS/(legacy WUS resource 0) is configured).
Regarding Claim 3, Qualcomm NPL discloses the method, wherein the location of the group WUS resource is determined based on at least one of: 
the ungrouped WUS having the frequency location in a first resource block and a second resource block of a six resource block bandwidth (see Figure 4(a) and page 1, Section 2 Multiplexing of WUS and page 6, lines 1-4; the ungrouped WUS/(legacy WUS 0) having the frequency location in a first resource block/(as shown in Figure 4(a)) and a second resource block/(as shown in Figure 4(a)) of a six resource block bandwidth/2PRBs).
Regarding Claim 5, Qualcomm NPL discloses the method, wherein the set of WUS resources includes WUS resources that are consecutive in time and frequency (see Figure 4(a) and page 6, Proposal 1; wherein the set of WUS resources/(WUS resources) includes WUS resources/(WUS0, WUS1, WUS2, WUS3) that are consecutive/(Figure 4(a)) in time/time and frequency/frequency Note: Figure 4(a) is the same as Figure 4 of Applicant’s specification).
Regarding Claim 6, Qualcomm NPL discloses the method, wherein the set of WUS resources includes WUS resources that are non-consecutive in time or frequency (see Figure 4(a) and page 6, Proposal 1; wherein the set of WUS resources/(WUS resources) includes WUS resources/(WUS0, WUS1, WUS2, WUS3) that are non-consecutive in time or frequency/Figure4(b) and 4(c).  Note: Figure 4(b) and (c) is the same as Figure 5 of Applicant’s specification).
Regarding Claim 31, Qualcomm NPL discloses the method, wherein the set of WUS resources includes the ungrouped WUS when the ungrouped WUS is configured (see Figure 1 and page 1, Section 2 Multiplexing of WUS , lines 1-3; wherein the set of WUS resources/(WUS resources 1-3 and legacy WUS resource 0) includes the ungrouped WUS/(legacy WUS resource 0) when the ungrouped WUS/(legacy WUS resource 0) is configured), wherein the location of the group WUS resource is dependent on a configuration of the ungrouped WUS (see Figures 1 and 4 and page 2 and page 6; wherein the location of the group WUS resource/(WUS1, WUS2, WUS3) is dependent on a configuration of the ungrouped WUS/legacy WUS resource 0).
Regarding Claim 32, Qualcomm NPL discloses an apparatus for wireless communication at a user equipment (UE), the apparatus comprising: 
means for receiving, from a base station (see page 6, line 14; from a base station/eNB), a resource allocation of a group wake-up signal (WUS) resource assigned to one or more UEs in a UE group (see Figure 1 and pages 1-2, Section 2. Multiplexing of WUS; a resource allocation/(WUS resource 2 to WUS resource 4) of a group wake-up signal (WUS) resource/(group WUS resource) assigned to one or more UEs/UE in a UE group/UE-group); 
means for determining a location of the group WUS resource among one of a plurality of WUS resource patterns within a set of WUS resources associated with one or more paging occasion occasions based on a frequency location of an ungrouped WUS that implicitly indicates which of the plurality of WUS resource patterns is used (see Figures 1 and 4 and page 2 and page 6; means for determining a location of the group WUS resource/(WUS 0, WUS1, WUS2, WUS3) among one of a plurality of WUS resource patterns/(Figure 4a, b or c shows 3 different WUS resource patterns) within a set of WUS resources/(WUS1, WUS2, WUS3) associated with one or more paging occasions/(paging occasion (PO)) based on a frequency location/(Figure 4a shows pattern A where WUS0 is in the upper right corner of the frequency) of an ungrouped WUS/(legacy resource WUS0) that implicitly/(WUS0 position determines what pattern is being used, Figure 4a shows Pattern A) indicates which of the plurality of WUS resource patterns/(pattern A) is used); and 
means for monitoring for a group WUS at the determined location in the resource allocation of the group WUS resource (see Figures 1 and 4 and page 2, line 16 and page 7, Section 4 Configuration of UE-group WUS, lines 1-4; means for monitoring/monitor for a group WUS/(UE group WUS) at the determined location in the resource allocation/(as shown in Figures 1 and 4) of the group WUS resource/UE group WUS).
Regarding Claim 33, Qualcomm NPL discloses the apparatus, wherein the set of WUS resources includes an ungrouped WUS when the ungrouped WUS is configured (see Figures 1 and 4 and page 1, Section 2 Multiplexing of WUS , lines 1-3; wherein the set of WUS resources/(WUS resources 1-3 and legacy WUS resource 0) includes an ungrouped WUS/(legacy WUS resource 0) when the ungrouped WUS/(legacy WUS resource 0) is configured).
Regarding Claim 34, Qualcomm NPL discloses the apparatus, wherein the location of the group WUS resource is determined based on at least one of: 
the ungrouped WUS having the frequency location in a first resource block and a second resource block of a six resource block bandwidth (see Figure 4(a) and page 1, Section 2 Multiplexing of WUS and page 6, lines 1-4; the ungrouped WUS/(legacy WUS 0) having the frequency location in a first resource block/(as shown in Figure 4(a)) and a second resource block/(as shown in Figure 4(a)) of a six resource block bandwidth/2PRBs).
Regarding Claim 36, Qualcomm NPL discloses the apparatus, wherein the set of WUS resources includes WUS resources that are consecutive in time and frequency (see Figure 4(a) and page 6, Proposal 1; wherein the set of WUS resources/(WUS resources) includes WUS resources/(WUS0, WUS1, WUS2, WUS3) that are consecutive/(Figure 4(a)) in time/time and frequency/frequency Note: Figure 4(a) is the same as Figure 4 of Applicant’s specification).
Regarding Claim 37, Qualcomm NPL discloses the apparatus, wherein the set of WUS resources includes WUS resources that are non-consecutive in time or frequency (see Figure 4(a) and page 6, Proposal 1; wherein the set of WUS resources/(WUS resources) includes WUS resources/(WUS0, WUS1, WUS2, WUS3) that are non-consecutive in time or frequency/Figure4(b) and 4(c).  Note: Figure 4(b) and (c) is the same as Figure 5 of Applicant’s specification).
Regarding Claim 38, Qualcomm NPL discloses the apparatus, wherein the set of WUS resources includes the ungrouped WUS when the ungrouped WUS is configured (see Figure 1 and page 1, Section 2 Multiplexing of WUS , lines 1-3; wherein the set of WUS resources/(WUS resources 1-3 and legacy WUS resource 0) includes the ungrouped WUS/(legacy WUS resource 0) when the ungrouped WUS/(legacy WUS resource 0) is configured), wherein the location of the group WUS resource is dependent on a configuration of the ungrouped WUS (see Figures 1 and 4 and page 2 and page 6; wherein the location of the group WUS resource/(WUS1, WUS2, WUS3) is dependent on a configuration of the ungrouped WUS/legacy WUS resource 0).
Regarding Claim 39, Qualcomm NPL discloses an apparatus for wireless communication at a user equipment (UE), the apparatus comprising: 
a transceiver (see page 2, lines 1-2; transceiver/UE contains a transmitter and receiver); 
at least one processor (see page 2, lines 1-2; at least one processor/UE contains at least one processor); and 
a memory (see page 2, lines 1-2; a memory/UE contains a memory), coupled to the transceiver and the at least one processor (see page 2, lines 1-2; coupled to the transceiver/(UE contains a transmitter and receiver) and the at least one processor/UE contains at least one processor), storing instructions thereon (see page 2, lines 1-2; storing instructions thereon/UE contains at least one processor storing instructions thereon), which when executed by the at least one processor (see page 2, lines 1-2; which when executed by the at least one processor/UE which when executed by the at least one processor), cause the apparatus to: 
receive, from a base station (see page 6, line 14; from a base station/eNB), via the transceiver (see page 2, lines 1-2; via the transceiver/UE contains a transmitter and receiver), a resource allocation of a group wake-up signal (WUS) resource assigned to one or more UEs in a UE group (see Figure 1 and pages 1-2, Section 2. Multiplexing of WUS; a resource allocation/(WUS resource 2 to WUS resource 4) of a group wake-up signal (WUS) resource/(group WUS resource) assigned to one or more UEs/UE in a UE group/UE-group); 
determine a location of the group WUS resource among one of a plurality of WUS resource patterns within a set of WUS resources associated with one or more paging occasion occasions based on a frequency location of an ungrouped WUS that implicitly indicates which of the plurality of WUS resource patterns is used (see Figures 1 and 4 and page 2 and page 6; determine a location of the group WUS resource/(WUS 0, WUS1, WUS2, WUS3) among one of a plurality of WUS resource patterns/(Figure 4a, b or c shows 3 different WUS resource patterns) within a set of WUS resources/(WUS1, WUS2, WUS3) associated with one or more paging occasions/(paging occasion (PO)) based on a frequency location/(Figure 4a shows pattern A where WUS0 is in the upper right corner of the frequency) of an ungrouped WUS/(legacy resource WUS0) that implicitly/(WUS0 position determines what pattern is being used, Figure 4a shows Pattern A) indicates which of the plurality of WUS resource patterns/(pattern A) is used); and 
monitor for a group WUS at the determined location in the resource allocation of the group WUS resource (see Figures 1 and 4 and page 2, line 16 and page 7, Section 4 Configuration of UE-group WUS, lines 1-4; monitor/monitor for a group WUS/(UE group WUS) at the determined location in the resource allocation/(as shown in Figures 1 and 4) of the group WUS resource/UE group WUS).
Regarding Claim 40, Qualcomm NPL discloses the apparatus, wherein the set of WUS resources includes an ungrouped WUS when the ungrouped WUS is configured (see Figures 1 and 4 and page 1, Section 2 Multiplexing of WUS , lines 1-3; wherein the set of WUS resources/(WUS resources 1-3 and legacy WUS resource 0) includes an ungrouped WUS/(legacy WUS resource 0) when the ungrouped WUS/(legacy WUS resource 0) is configured).
Regarding Claim 41, Qualcomm NPL discloses the apparatus, wherein the location of the group WUS resource is determined based on at least one of: 
the ungrouped WUS having the frequency location in a first resource block and a second resource block of a six resource block bandwidth (see Figure 4(a) and page 1, Section 2 Multiplexing of WUS and page 6, lines 1-4; the ungrouped WUS/(legacy WUS 0) having the frequency location in a first resource block/(as shown in Figure 4(a)) and a second resource block/(as shown in Figure 4(a)) of a six resource block bandwidth/2PRBs).
Regarding Claim 43, Qualcomm NPL discloses the apparatus, wherein the set of WUS resources includes WUS resources that are consecutive in time and frequency (see Figure 4(a) and page 6, Proposal 1; wherein the set of WUS resources/(WUS resources) includes WUS resources/(WUS0, WUS1, WUS2, WUS3) that are consecutive/(Figure 4(a)) in time/time and frequency/frequency Note: Figure 4(a) is the same as Figure 4 of Applicant’s specification).
Regarding Claim 44, Qualcomm NPL discloses the apparatus, wherein the set of WUS resources includes WUS resources that are non-consecutive in time or frequency (see Figure 4(a) and page 6, Proposal 1; wherein the set of WUS resources/(WUS resources) includes WUS resources/(WUS0, WUS1, WUS2, WUS3) that are non-consecutive in time or frequency/Figure4(b) and 4(c).  Note: Figure 4(b) and (c) is the same as Figure 5 of Applicant’s specification).
Regarding Claim 45, Qualcomm NPL discloses the apparatus, wherein the set of WUS resources includes the ungrouped WUS when the ungrouped WUS is configured (see Figure 1 and page 1, Section 2 Multiplexing of WUS , lines 1-3; wherein the set of WUS resources/(WUS resources 1-3 and legacy WUS resource 0) includes an ungrouped WUS/(legacy WUS resource 0) when the ungrouped WUS/(legacy WUS resource 0) is configured), wherein the location of the group WUS resource is dependent on a configuration of the ungrouped WUS (see Figures 1 and 4 and page 2 and page 6; wherein the location of the group WUS resource/(WUS1, WUS2, WUS3) is dependent on a configuration of the ungrouped WUS/legacy WUS resource 0).
Regarding Claim 46, Qualcomm NPL discloses a non-transitory computer-readable medium storing computer executable code for wireless communication at a user equipment (UE), the code, which when executed by at least one processor, causes the UE to:
receive, from a base station (see page 6, line 14; from a base station/eNB), a resource allocation of a group wake-up signal (WUS) resource assigned to one or more UEs in a UE group (see Figure 1 and pages 1-2, Section 2. Multiplexing of WUS; a resource allocation/(WUS resource 2 to WUS resource 4) of a group wake-up signal (WUS) resource/(group WUS resource) assigned to one or more UEs/UE in a UE group/UE-group); 
determine a location of the group WUS resource among one of a plurality of WUS resource patterns within a set of WUS resources associated with one or more paging occasion occasions based on a frequency location of an ungrouped WUS that implicitly indicates which of the plurality of WUS resource patterns is used (see Figures 1 and 4 and page 2 and page 6; determine a location of the group WUS resource/(WUS 0, WUS1, WUS2, WUS3) among one of a plurality of WUS resource patterns/(Figure 4a, b or c shows 3 different WUS resource patterns) within a set of WUS resources/(WUS1, WUS2, WUS3) associated with one or more paging occasions/(paging occasion (PO)) based on a frequency location/(Figure 4a shows pattern A where WUS0 is in the upper right corner of the frequency) of an ungrouped WUS/(legacy resource WUS0) that implicitly/(WUS0 position determines what pattern is being used, Figure 4a shows Pattern A) indicates which of the plurality of WUS resource patterns/(pattern A) is used); and 
monitor for a group WUS at the determined location in the resource allocation of the group WUS resource (see Figures 1 and 4 and page 2, line 16 and page 7, Section 4 Configuration of UE-group WUS, lines 1-4; monitor/monitor for a group WUS/(UE group WUS) at the determined location in the resource allocation/(as shown in Figures 1 and 4) of the group WUS resource/UE group WUS).
Regarding Claim 47, Qualcomm NPL discloses the non-transitory computer-readable medium, wherein the set of WUS resources includes an ungrouped WUS when the ungrouped WUS is configured (see Figures 1 and 4 and page 1, Section 2 Multiplexing of WUS , lines 1-3; wherein the set of WUS resources/(WUS resources 1-3 and legacy WUS resource 0) includes an ungrouped WUS/(legacy WUS resource 0) when the ungrouped WUS/(legacy WUS resource 0) is configured).
Regarding Claim 48, Qualcomm NPL discloses the non-transitory computer-readable medium, wherein the location of the group WUS resource is determined based on at least one of: 
the ungrouped WUS having the frequency location in a first resource block and a second resource block of a six resource block bandwidth (see Figure 4(a) and page 1, Section 2 Multiplexing of WUS and page 6, lines 1-4; the ungrouped WUS/(legacy WUS 0) having the frequency location in a first resource block/(as shown in Figure 4(a)) and a second resource block/(as shown in Figure 4(a)) of a six resource block bandwidth/2PRBs).
Regarding Claim 50, Qualcomm NPL discloses the non-transitory computer-readable medium, wherein the set of WUS resources includes WUS resources that are consecutive in time and frequency (see Figure 4(a) and page 6, Proposal 1; wherein the set of WUS resources/(WUS resources) includes WUS resources/(WUS0, WUS1, WUS2, WUS3) that are consecutive/(Figure 4(a)) in time/time and frequency/frequency Note: Figure 4(a) is the same as Figure 4 of Applicant’s specification).
Regarding Claim 51, Qualcomm NPL discloses the non-transitory computer-readable medium, wherein the set of WUS resources includes WUS resources that are non-consecutive in time or frequency (see Figure 4(a) and page 6, Proposal 1; wherein the set of WUS resources/(WUS resources) includes WUS resources/(WUS0, WUS1, WUS2, WUS3) that are non-consecutive in time or frequency/Figure4(b) and 4(c).  Note: Figure 4(b) and (c) is the same as Figure 5 of Applicant’s specification).
Regarding Claim 52, Qualcomm NPL discloses the non-transitory computer-readable medium, wherein the set of WUS resources includes the ungrouped WUS when the ungrouped WUS is configured (see Figure 1 and page 1, Section 2 Multiplexing of WUS, lines 1-3; wherein the set of WUS resources/(WUS resources 1-3 and legacy WUS resource 0) includes an ungrouped WUS/(legacy WUS resource 0) when the ungrouped WUS/(legacy WUS resource 0) is configured), wherein the location of the group WUS resource is dependent on a configuration of the ungrouped WUS (see Figures 1 and 4 and page 2 and page 6; wherein the location of the group WUS resource/(WUS1, WUS2, WUS3) is dependent on a configuration of the ungrouped WUS/legacy WUS resource 0).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 35, 42 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm NPL in view of Huawei (“Consideration On UE Group Wake Up Signal (WUS)”), hereinafter Huawei NPL.

Regarding Claim 4, Although Qualcomm NPL discloses the method as set forth above,
Qualcomm NPL does not explicitly disclose “wherein the set of WUS resources excludes the ungrouped WUS when the ungrouped WUS is not configured, and wherein the location of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource is determined based on information indicated in a configuration associated with the group WUS”.
However, Huawei NPL discloses the method, wherein the set of WUS resources excludes the ungrouped WUS when the ungrouped WUS is not configured (see Figure 4 and page 2, Section 2 Discussion, lines 10-15; wherein the set of WUS resources/(WUS for groups 1 and 2) excludes an ungrouped WUS/(WUS for group 2) when the ungrouped WUS/(WUS for group 2) is not configured/paged rarely), and wherein the location of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource is determined based on information indicated in a configuration associated with the group WUS (see Figure 4 and page 2, Section 2 Discussion, lines 18-22; and wherein the location/(paging to enable WUS grouping) of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource/(WUS for group 1) is determined based on information/information indicated/paging in a configuration/(paging probability information) associated with the group WUS/WUS for group 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the set of WUS resources excludes the ungrouped WUS when the ungrouped WUS is not configured, and wherein the location of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource is determined based on information indicated in a configuration associated with the group WUS” as taught by Huawei NPL in the system of Qualcomm NPL to provide improved DL transmission efficiency and/or UE power consumption (see page 1, Section 1 Introduction, line 2 of Huawei NPL).
Regarding Claim 35, Although Qualcomm NPL discloses the apparatus as set forth above,
Qualcomm NPL does not explicitly disclose “wherein the set of WUS resources excludes the ungrouped WUS when the ungrouped WUS is not configured, and wherein the location of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource is determined based on information indicated in a configuration associated with the group WUS”.
However, Huawei discloses the apparatus, wherein the set of WUS resources excludes the ungrouped WUS when the ungrouped WUS is not configured (see Figure 4 and page 2, Section 2 Discussion, lines 10-15; wherein the set of WUS resources/(WUS for groups 1 and 2) excludes an ungrouped WUS/(WUS for group 2) when the ungrouped WUS/(WUS for group 2) is not configured/paged rarely), and wherein the location of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource is determined based on information indicated in a configuration associated with the group WUS (see Figure 4 and page 2, Section 2 Discussion, lines 18-22; and wherein the location/(paging to enable WUS grouping) of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource/(WUS for group 1) is determined based on information/information indicated/paging in a configuration/(paging probability information) associated with the group WUS/WUS for group 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the set of WUS resources excludes the ungrouped WUS when the ungrouped WUS is not configured, and wherein the location of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource is determined based on information indicated in a configuration associated with the group WUS” as taught by Huawei in the system of Qualcomm NPL to provide improved DL transmission efficiency and/or UE power consumption (see page 1, Section 1 Introduction, line 2 of Huawei NPL).
Regarding Claim 42, Although Qualcomm NPL discloses the apparatus as set forth above,
Qualcomm NPL does not explicitly disclose “wherein the set of WUS resources excludes the ungrouped WUS when the ungrouped WUS is not configured, and wherein the location of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource is determined based on information indicated in a configuration associated with the group WUS”.
However, Huawei discloses the apparatus, wherein the set of WUS resources excludes the ungrouped WUS when the ungrouped WUS is not configured (see Figure 4 and page 2, Section 2 Discussion, lines 10-15; wherein the set of WUS resources/(WUS for groups 1 and 2) excludes an ungrouped WUS/(WUS for group 2) when the ungrouped WUS/(WUS for group 2) is not configured/paged rarely), and wherein the location of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource is determined based on information indicated in a configuration associated with the group WUS (see Figure 4 and page 2, Section 2 Discussion, lines 18-22; and wherein the location/(paging to enable WUS grouping) of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource/(WUS for group 1) is determined based on information/information indicated/paging in a configuration/(paging probability information) associated with the group WUS/WUS for group 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the set of WUS resources excludes the ungrouped WUS when the ungrouped WUS is not configured, and wherein the location of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource is determined based on information indicated in a configuration associated with the group WUS” as taught by Huawei in the system of Qualcomm NPL to provide improved DL transmission efficiency and/or UE power consumption (see page 1, Section 1 Introduction, line 2 of Huawei NPL).
Regarding Claim 49, Although Qualcomm NPL discloses the non-transitory computer-readable medium as set forth above,
Qualcomm NPL does not explicitly disclose “wherein the set of WUS resources excludes the ungrouped WUS when the ungrouped WUS is not configured, and wherein the location of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource is determined based on information indicated in a configuration associated with the group WUS”.
However, Huawei discloses the non-transitory computer-readable medium, wherein the set of WUS resources excludes the ungrouped WUS when the ungrouped WUS is not configured (see Figure 4 and page 2, Section 2 Discussion, lines 10-15; wherein the set of WUS resources/(WUS for groups 1 and 2) excludes the ungrouped WUS/(WUS for group 2) when the ungrouped WUS/(WUS for group 2) is not configured/paged rarely), and wherein the location of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource is determined based on information indicated in a configuration associated with the group WUS (see Figure 4 and page 2, Section 2 Discussion, lines 18-22; and wherein the location/(paging to enable WUS grouping) of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource/(WUS for group 1) is determined based on information/information indicated/paging in a configuration/(paging probability information) associated with the group WUS/WUS for group 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the set of WUS resources excludes the ungrouped WUS when the ungrouped WUS is not configured, and wherein the location of the
AFDOCS/24930413.1App. No.: 17/039,123Docket No.: 030284.18881/195841 group WUS resource is determined based on information indicated in a configuration associated with the group WUS” as taught by Huawei in the system of Qualcomm NPL to provide improved DL transmission efficiency and/or UE power consumption (see page 1, Section 1 Introduction, line 2 of Huawei NPL).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (US 2020/0275375 A1) discloses Methods and Apparatus for A Group Wake Up Signal.  Specifically, see Figures 4-15 and paragraphs 153 and 167
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469